REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 22 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “the measurement configuration information of the SS block actually transmitted on the at least one BWP comprises: measurement configuration information of N SS blocks in M SS blocks actually transmitted on the at least one BWP, wherein the N SS blocks are first N SS blocks in the M SS blocks ranked in a descending order of detection probabilities, the detection probabilities are detection probabilities of the UE for the SS blocks, N is an integer greater than or equal to 1, and M is an integer greater than or equal to N, and the detection probabilities are determined in accordance with beam directions for actually transmitting the SS blocks and a position of the UE.”, in combination with all other limitations in the claim(s) as defined by applicant.
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 03/04/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAE S LEE/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415